Per Curiam.

The jurisdiction in these cases, is intended to resemble that formerly given in admiralty appeals to the 'United States Supreme Court, which is limited to ap*457pellate jurisdiction, and yet was once empowered under the statutes to hear new proofs in such cases. In our Circuit Court also, appeals are heard on new evidence when taken from probate and justice’s courts, and this was a familiar practice when the constitution was adopted. We think the jurisdiction is properly to be regarded as appellate.
Ilolm.es & Ballard, and A. Pond, for complainant and appellee.
Moore & Griffin, and H. O. Alceley, for defendant and appellant.
The case came on for hearing upon the merits, and it appeared that there was no evidence showing that the vessel sued, was over 10 tons burden.
The court held this to be a jurisdictional defect, and reversed the proceedings and dismissed the complaint.